Case 1:13-cr-00251-TWP-MJD Document 102 Filed 12/16/20 Page 1 of 2 PageID #: 400




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:13-cr-00251-TWP-MJD
                                                    )
 RICHARD ZACHERY GARDNER,                           ) -01
                                                    )
                              Defendant.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

        On December 11, 2020, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 101). The parties waived the fourteen-day period to object to the Report

 and Recommendation.      The Court, having considered the Magistrate Judge's Report and

 Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.

        IT IS SO ORDERED.

        Date:   12/16/2020
Case 1:13-cr-00251-TWP-MJD Document 102 Filed 12/16/20 Page 2 of 2 PageID #: 401




 Distribution:

 MaryAnn Totino Mindrum
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 maryann.mindrum@usdoj.gov

 Zachary A. Myers
 UNITED STATES ATTORNEY'S OFFICE
 zachary.myers@usdoj.gov

 Winfield D. Ong
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 winfield.ong@usdoj.gov
